Title: To Thomas Jefferson from Larkin Smith, 10 November 1804
From: Smith, Larkin
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  King & Queen Novr. 10th. 1804
               
               I have heretofore taken the liberty of addressing two letters to you, and confess that I feel myself mortified that neither of them have received from you the smallest attention. I did think myself entitled at least to some notice. to this communication I neither expect, or wish an answer; my last letter which was founded in the strictest truth, wore some appearance of humiliation, this I did not feel, because it contained a statement of facts. since writing that letter I have married the Daughter of your acquaintance the late Mr. Henry Tazewell, her patrimony has in a great degree relieved me from my pecuniary embarrasments. I therefore Sir am no longer an applicant for office, nor should I ever have been, but for the forcible reasons offered heretofore.
               When I reflect on the toils attendant on a seven years war, with the ravages which have been made on my constitution; and that my best services throughout my life have been devoted to my country; added to which that I am one of the very few revolutionary characters who opposed their chief in politicks (believing that he had departed from sound principles) and when I view the circumstances which have produced this letter, there surely is some cause for the chagrine which I have expressed in the early part of it.
               Being placed on the republican electoral list, I shall probably be chosen an elector for this state; in which case I shall certainly vote for you as President of the U. States for two reasons, first because I disdain to suffer anything of a private nature to affect me in the discharge of my public duties. & seconly because I think your conduct as the Presiding member of our Government has been eminently calculated to give prosperity & happiness to your country. 
               I am with great respect your Excellencies Obt. Servt.
               
                  
                     Larkin Smith
                  
               
            